Citation Nr: 1145632	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-49 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970, from July 1988 to December 1988, and from May 2006 to February 2008, including combat service in the Republic of Vietnam, and his decorations include the Bronze Star Medal with "V" device, the Army Commendation Medal with "V" device and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied granted service connection for bilateral hearing loss and assigned a noncompensable rating from February 2, 2008.

The Veteran and his spouse testified before the undersigned at a videoconference hearing held in March 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable evaluation for his bilateral hearing loss.  He testified that he works as a legal assistant in a law firm and has significant occupational impairment as a result of his bilateral hearing loss despite constant use of hearing aids.  He testified that he has had to reduce his employment from a five-day to a two-day work week because he is unable to perform his duties of interviewing clients in person and conducting telephone conversations as a result of his service-connected hearing loss disability.  Also, his wife testified that his hearing loss has significantly affected his daily activities and functioning because he is unable to hear in normal conversations, at the movies, and in restaurants.  She reported that this impairment has caused a change in his personality and he is less socially active and outgoing.  In its role as a finder of fact, the Board finds the testimony offered by the Veteran and his spouse both competent and credible as to the extent and severity of the Veteran's bilateral hearing loss.

The Veteran was afforded a VA audiological examination in August 2008.  While he reported that his situation of greatest difficulty is hearing in noise and hearing high-pitched sounds, the examiner did not provide any comment on the specific functional effects of the Veteran's hearing loss as it relates to his daily activities and occupational functioning.  The Board notes that VA examination worksheets were revised to include the effect of a Veteran's hearing loss on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  For this reason, and because the Veteran reports that his hearing loss has worsened since the 2008 examination, an additional examination and opinion addressing the functional effects caused by the Veteran's hearing loss is required.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  The Veteran requests that this examination be scheduled at the VA Medical Center (VAMC) in Pensacola, Florida, or at a facility other than the Gainesville, Florida VAMC.

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran and his wife's testimony, and the lay statements from his employer and coworker, demonstrates that his hearing loss disability causes significant interference with his occupational and daily functioning - despite not currently warranting a compensable schedular rating.  The Board finds that such interference is an exceptional factor that may render application of the regular schedular criteria impractical in this case.  Thus, the Board is also remanding this issue to the RO for submission to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should first request copies of any outstanding VA or private treatment records pertinent to the claim.  Any negative response should be in writing, and associated with the claims folder.  The Veteran reports that all treatment is received at the Pensacola VAMC.

2.  The RO should schedule the Veteran for an audiology examination to determine the current severity and effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  This examination should be scheduled at the VAMC in Pensacola, Florida, if possible, or at a facility other than the Gainesville Florida VAMC.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, including specifically, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning.  All opinions must be supported by a clear rationale, with citation to relevant medical findings and be set forth in a legible report.  

3.  The RO should submit the issue of entitlement to an initial compensable evaluation for bilateral hearing loss to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.   

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and be provided an opportunity to respond.  Thereafter, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

